Exhibit 99.1 Pinnacle Airlines Corp. Announces 2009 Second Quarter Earnings Company reports Consolidated Net Income excluding nonrecurring items of $7.3 million MEMPHIS, TN – August 7, 2009 – Pinnacle Airlines Corp. (NASDAQ: PNCL) (the “Company”) today reported second quarter 2009 net income of $6.0 million and fully diluted earnings per share (“EPS”) of $0.33.Excluding certain nonrecurring items more fully described below, the Company achieved net income and EPS of $7.3 million and $0.41, respectively, in the second quarter of 2009.This represents increases of 107% and 105%, respectively, over net income of $3.5 million and EPS of $0.20 in the second quarter of 2008, excluding nonrecurring items.Excluding nonrecurring items, the Company reported consolidated operating income of $23.7 million in the second quarter of 2009, an increase of 57% over consolidated operating income of $15.1 million in the second quarter of 2008, excluding nonrecurring items. “Despite a challenging year for our industry, I am pleased to report solid financial performance for the second quarter of 2009 at both of our operating subsidiaries,” said Phil Trenary, the Company’s President and Chief Executive Officer.“Our investments in new aircraft and improvements to our pro-rate operations are beginning to produce positive results for all of our stakeholders.” During the second quarter, the Company recorded a nonrecurring charge of $1.5 million ($1.0 million net of income taxes, or $0.06 per share) related to the retirement of its Beech 1900 fleet.In addition, the Company recorded a net loss of $0.3 million ($0.3 million net of income taxes, or $0.02 per share) related to its portfolio of auction rate securities.The Company’s net income and EPS for the second quarter of 2008 reported above also excludes certain nonrecurring items, which are listed in the attached table “Reconciliation of Non-GAAP Disclosures.” For the six months ended June 30, 2009, the Company reported net income of $24.8 million and EPS of $1.38.In addition to the nonrecurring items described above, the Company’s year-to-date financial results include a number of previously announced nonrecurring items that increased net income by $14.4 million.These nonrecurring items are listed in the attached table “Reconciliation of Non-GAAP Disclosures.”Excluding these nonrecurring items, the Company achieved net income of $10.4 million for the first six months of 2009, an increase of 118% over net income of $4.8 million in the first half of 2008, excluding nonrecurring items.Year-to-date 2009 EPS excluding these nonrecurring items was $0.58, an increase of 115% over EPS of $0.27 for the first half of 2008, excluding nonrecurring items. Recent Significant Financial Events On July 30, the Company completed a $25 million, three-year term loan financing with C.I.T. Leasing secured by its pool of spare rotable and expendable aircraft parts.The interest rate for this financing is a variable rate indexed to LIBOR and was 8.5% at the inception of the loan.This financing will enhance the
